Case 3:20-cr-00195-MPS Document 45 Filed 05/18/21 Page 1of1

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

 

United States of America No.: 3:20-cr-00195
Vv.
AUDREY BONET JOHNSON Date: May 18, 2021

 

 

ORDER RE: PRETRIAL RELEASE ISSUES

Defendant has been ordered released on conditions, after a hearing before a United States
Magistrate Judge.

It is hereby ORDERED that any and all pre-trial release issues that arise regarding this
defendant, including motions to modify conditions, reports of violations, requests for revocation, and
any other matters, are referred for resolution to:

Hon. Sarah A.L. Merriam , USMJ

Counsel or a probation officer who files any motion, request or petition related to pre-trial
release shall ensure that a copy of the submission is provided to the Magistrate Judge by e-mail to
that Judge’s Courtroom Deputy.

IT IS SO ORDERED.

/s/ MIGHAEL P. SHEA

 

Hon.
United States District Judge
